Citation Nr: 1642643	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability evaluation for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION


The Veteran served on active duty from February 1996 to February 2002 and from August 2006 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge of the Board of Veterans' Appeals on March 24, 2016.  He failed to appear for the hearing, and has not requested it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to an initial compensable disability evaluation for GERD and entitlement to service connection for sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran separated from active duty service on September 23, 2008.

2.  The Veteran's claim for service connection for GERD was received by VA on June 8, 2009; this claim was submitted within one year after separation from service.






CONCLUSION OF LAW

The criteria for an effective date of September 24, 2008 for the award of service connection for GERD have been met.  38 U.S.C.A. § 5110(b)(1) (West 2015); 38 C.F.R. § 3.400(b)(2)(i).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an earlier effective dated for the award of service connection for GERD.  This action represents a complete grant of that benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.  The effective date for disability compensation for direct service connection will be the day following separation from active service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The Veteran filed a claim for service connection for GERD in June 2009.  In its October 2009 rating decision which granted service connection for GERD, the RO assigned an effective date for an award of benefits of June 8, 2009, the date the claim was received.  Subsequently, in late October 2009, the Veteran contacted the RO and informed VA that he separated from service on September 23, 2008.  In April 2010, the Veteran submitted a DD Form 215, Correction to DD Form 214, which indicated his separation date was corrected from October 31, 2007 to September 23, 2008.  Additionally, service records were received which included orders dated September 2008 which showed the Veteran was released from active duty on September 23, 2008.  A DD Form 214 notes in its remarks that the Veteran had "continuous honorable active service from 200710310 -20080923" and that the Veteran served in Afghanistan from 20080206 - 20080918.

Thus, the Board concludes that the Veteran's service records establish he separated from active duty service on September 23, 2008.  He filed a claim for service connection for GERD on June 8, 2009, which is within the one year period following his separation from active duty.  Therefore, an effective date of September 24, 2008, the day following the Veteran's separation from active duty, is warranted for entitlement to service connection for GERD.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

An effective date of September 24, 2008, and no earlier, for the grant of service connection for gastroesophageal reflux disease is granted.


REMAND

The issues of entitlement to an initial compensable evaluation for GERD and entitlement to service connection for sleep apnea are remanded for the Veteran to be afforded VA examinations.  On remand, relevant VA and/or private medical records, if any, that have not been associated with the claims file must be obtained.

The Veteran underwent a VA general medical examination in connection with his claim for service connection for GERD in June 2009.  In his November 2009 notice of disagreement, the Veteran stated that the VA examiner did not consider his complaints of dysphagia, substernal pain and pyrosis associated with GERD.  Moreover, he has not been afforded a VA examination since that time.  Thus, a remand is necessary to afford the Veteran a contemporaneous VA examination so that the evaluation of his claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran asserts he is entitled to service connection for sleep apnea as either directly related to service or as secondary to his service-connected GERD.  At his June 2009 VA general medical examination, he complained of waking up during the night due to choking and coughing.  However, sleep apnea was not addressed in the report of the examination.  In his notice of disagreement, the Veteran stated that he is a nurse, and he reported that he told the VA examiner that he wakes up from sleep at night violently gasping for air.  Although it is unclear whether the symptoms he described were symptoms of reflux or a separate condition, given the Veteran's reports and his assertion that he has a sleep condition, the low threshold of the McLendon standard has been met, and he should be afforded a VA examination specifically with respect to this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c).  

Additionally, the most recent post service medical records are dated from March 2009.  On remand, the RO should update the Veteran's claims file with any outstanding VA treatment records.  The Veteran should also be provided with an opportunity to submit any additional lay evidence and/or private medical records addressing the current nature and severity of his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his GERD and sleep apnea.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of the extent and severity of any symptoms associated with his GERD and sleep apnea.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his GERD.  The claims file must be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report.

5.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine whether the Veteran has sleep apnea or any other sleep disorder that is related to service or his service-connected GERD.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings reported in detail.

The examiner should then respond to the following:

a.  Based upon the examination results and review of the record, the examiner should identify all sleep disorders currently present, or present during the pendency of the claim (since June 2009).

b.  For any sleep disorder identified, please provide an opinion as to whether it was incurred in or due to active service.  Please explain why or why not.

c.  For any sleep disorder identified that is not related to service, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the sleep disorder has been caused by the service-connected GERD.  Please explain why or why not.

d.  If not caused by GERD, the examiner should provide an opinion as to whether it is at least as likely as not that any sleep disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by his GERD.  Please explain why or why not.

e.  If the examiner finds that the Veteran's sleep disorder has been permanently worsened beyond normal progression (aggravated) by GERD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of sleep disorder that is attributed to GERD.

A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

6.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


